Supplement to Calvert Variable Products, Inc. Statutory and Summary Prospectuses for Calvert VP Inflation Protected Plus Portfolio each dated April 30, 2014 Date of Supplement: June 23, 2014 The Board of Directors of Calvert Variable Products, Inc. (“CVP”) has approved a resolution to reorganize the Calvert VP Inflation Protected Plus Portfolio into the Calvert VP Investment Grade Bond Index Portfolio (the “Reorganization”). Each Portfolio is a series of Calvert Variable Products, Inc. The CVP Board has recommended approval of the Reorganization by shareholders of the Calvert VP Inflation Protected Plus Portfolio.
